Exhibit 10.27
 
THE FRANCIS G. NEWLANDS BUILDING


ADDENDUM NO. 5 TO OFFICE LEASE




THIS ADDENDUM NO. 5 TO OFFICE LEASE (this “Addendum”) is made and entered into
this 23rd day of October, 2009, by and between (i) NEWLANDS BUILDING VENTURE,
LLC, a Maryland limited liability company (“Lessor”), and (ii) COSTAR REALTY
INFORMATION, INC., a Delaware corporation (“Lessee”).


WITNESSETH:


WHEREAS, by Office Lease dated August 12, 1999, as amended by (i) Addendum No. 1
to Office Lease dated May 15, 2000, (ii) Addendum No. 2 to Office Lease dated as
of July 1, 2000, (iii) Addendum No. 3 to Office Lease dated May 12, 2004, and
(iv) Addendum No. 4 to Office Lease April 2, 2008 (as so amended, the “Lease”),
Lessor leased to Lessee approximately 60,041 square feet of rentable area (the
“Existing Demised Premises”) on the ninth (9th), tenth (10th), and eleventh
(11th) floors of the office building situated at Two Bethesda Metro Center,
Bethesda, Maryland (the “Building”), together with certain storage space located
on the P-2 level of the Building (the “Storage Space”);


WHEREAS, the term of the Lease expires on March 31, 2010; and


WHEREAS, Pursuant to this Addendum, Lessor and Lessee desire to extend the term
of the Lease for an additional six and one-half months, and to modify certain
other terms of the Lease.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereto do mutually agree that the Lease shall
be and is hereby amended to provide as follows, all capitalized terms being as
defined in the Lease unless otherwise noted herein:


1. EXTENSION OF LEASE TERM   
 
The initial term of the Lease is hereby extended for a term of six and one-half
months  (the “Extended Term”), commencing on April 1, 2010 and expiring on
October 15, 2010, upon the same terms, covenants and conditions as are set forth
in the Lease, as amended by this Addendum.
 
2. RENT DURING EXTENDED TERM
 
Notwithstanding any provision of the Lease to the contrary, Lessee covenants to
pay to Lessor, as Monthly Rent for the Existing Demised Premises during the
Extended Term (“Extended Term Monthly Rent”), as follows:
 



--------------------------------------------------------------------------------




 
Time Period
Monthly
Rent
4/1/10  -  4/30/10
$420,287.00
5/1/10  -  5/31/10
$420,287.00
6/1/10  -  6/30/10
$420,287.00
7/1/10  -  7/31/10
$420,287.00
8/1/10  -  8/31/10
$420,287.00
9/1/10  -  9/30/10
$420,287.00
10/1/10  -  10/15/10
$420,287.00



Extended Term Monthly Rent shall be payable in advance on the first day of each
calendar month during the Extended Term, without any rent credit, abatement or
waiver by Lessor.


3.  NO PAYMENT OF OPERATING EXPENSES OR OPERATING COSTS DURING EXTENDED TERM
 
Notwithstanding any provision of the Lease to the contrary, during the Extended
Term Lessee shall not pay any Operating Expenses or Operating
Costs.  Accordingly, during the Extended Term, Section 5 of the Lease (entitled
“Rent Escalation for Increases in Expenses”) shall be void and of no further
force or effect, except that this Section shall continue to apply with respect
to Lessee’s proportionate share of Operating Expenses and Operating Costs due
for the initial term of the Lease.
 
4. STORAGE SPACE RENT
 
Notwithstanding any provision of the Lease to the contrary, Lessee covenants to
pay to Lessor $468.32 per month, as monthly rent for the Storage Space during
the time period from April 1, 2010 to October 15, 2010, which rent shall be
payable in advance on the first day of each calendar month during the foregoing
time period, without any rent credit, abatement or waiver by Lessor.  Such
monthly rent for October, 2010 shall not be prorated, and therefore shall be in
the amount of $468.32.


5. NO HOLDOVER PERMITTED
 
Lessee fully understands that it is of critical importance to Lessor that Lessor
have possession of the Existing Demised Premises no later than October 15, 2010,
and that Lessor may suffer substantial damages if Lessee were to hold over in
the Existing Demised Premises beyond October 15, 2010. Accordingly,
notwithstanding anything to the contrary in the Lease, Lessee shall have no
right to hold over in the Existing Demised Premises beyond October 15, 2010, and
Lessee agrees to surrender complete possession of the Existing Demised Premises
to Lessor on or before October 15, 2010 in the physical condition required by
the applicable provisions of the Lease.
 
2

--------------------------------------------------------------------------------



 
6. NO FURTHER OPTION TO EXTEND TERM
 
Section 35 of the Lease (entitled “Option to Extend Term”) is hereby deleted in
its entirety and shall be of no further force or effect.
 


7. SECURITY DEPOSIT
 
Within ten (10) days after the date of this Addendum, Lessee shall deliver to
Lessor, in form and content reasonably satisfactory to Lessor, documentation
from the issuer evidencing that the expiration date of the Letter of Credit
currently held by Lessor pursuant to Section 6.B of the Lease has been extended
to November 15, 2010.
 


8. BROKER AND AGENT
 
Lessor and Lessee each represents and warrants one to another that, except as
hereinafter set forth, neither of them has employed any broker in carrying on
the negotiations, or had any dealings with any broker, relating to this
Addendum.  Lessor represents that it has employed its Management Agent as its
broker, and Lessee represents that Lincoln Property Company has co-brokered this
transaction on behalf of Lessee.  Lessor acknowledges that Lessor shall be
responsible for any commissions due to said brokers pursuant to separate
agreements.  Lessor shall indemnify and hold Lessee harmless, and Lessee shall
indemnify and hold Lessor harmless, from and against any claims or claims for
brokerage or other commission arising from or out of any breach of the foregoing
representation and warranty by the respective indemnitors.


9. LEASE PROVISIONS APPLICABLE
 
Except to the extent expressly modified by this Addendum, all of the terms and
conditions of the Lease, as amended or supplemented hereby, shall remain in full
force and effect.
 


 
(Signatures on Following Page)
 
 
3

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, Lessor and Lessee have caused this Addendum to be signed in
their names by their duly authorized representatives and delivered as their act
and deed, intending to be legally bound by its terms and provisions.


LESSOR


NEWLANDS BUILDING VENTURE, LLC
a Maryland limited liability company


By:          The Chevy Chase Land Company
of Montgomery County, Maryland,
Managing Member
Attest:




                                By:  /s/ David M.
Smith                                                      
Secretary                                                                              
Name: David M. Smith
 (SEAL)                                                                                
Title: President








LESSEE:


Attest:                                                                                                   
COSTAR REALTY INFORMATION, INC.
a Delaware corporation




By:   /s/ Andrew Florance                                                   
                
Secretary                                                                              Name:
Andrew Florance
 (SEAL)                                                                              
  Title: CEO